ELLISON, J.
This is an action of replevin begun in the circuit court, in which the plaintiff recovered judgment in the trial court.
The petition does not allege ownership, either general or special, in the plaintiff, and for that reason is fatally defective. It does allege that plaintiff was “lawfully entitled to the possession of,” etc., but that, it seems, has been held not to be sufficient. [Benedict v. Jones, 60 Mo. App. 219.] That case has since been cited in Dillard v. McClure, 64 Mo. App. 488, and Harmon v. Iden, 88 Mo. App. 314. We must therefore hold *694that defendant’s objections, on that account, should have been sustained. The petition should have been amended.
The judgment is reversed and the cause remanded.
All concur.